Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
Acknowledgment is made of applicant’s amendment filed on 8/31/2022. Claims 1, 6, 7, 9, 14 and 15 have been amended, claims 5, 17-29 been cancelled; and new claims 21-24 have been added. 
Currently claims 1-4, 6-16 and 21-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato US Pat. 5446562 in view of Kato US 2018/0211611.
Claim 1: Sato discloses a display substrate comprising: 
(Fig. 12) a base substrate 11; 
(Figs. 11, 12) a signal line layer 15/17 (signal/data lines 15 and scanning lines 17) [Col. 12, lines 25-26] and a pixel electrode layer 45 [Col. 12, line 33] which are on one side (upper side) of the base substrate 11 and are insulated and spaced from each other; 
(Fig. 11) the signal line layer 15/17 (signal lines 15 and scanning lines 17) includes a plurality of signal lines, the pixel electrode layer 45 includes a plurality of pixel electrodes arranged in an array; 
(Fig. 12) an orthographic projection of the pixel electrode 45 to the base substrate 11 overlaps an orthographic projection of at least one signal line 15/17 to the base substrate 11 (each pixel electrode 45 is arranged such that the edge portion thereof is overlapped on the signal lines 15 and the scanning lines 17) [Col. 12, lines 33-35]; 
(Fig. 12) the display substrate 11 further includes: a transparent conductive layer 61 (transparent conductive film) [Col. 12, line 29] between the pixel electrode layer 45 and the signal line layer 15/17; 
wherein the transparent conductive layer 61 includes a transparent conductive pattern (transparent conductive film 61 is transparent, and has no influence on the aperture ratio of the liquid crystal display device) [Col. 12, lines 27-28]; 
wherein the orthographic projection of the signal line 15/17 to the base substrate is within an orthographic projection of the transparent conductive pattern 61 to the base substrate; 
(Fig. 12) the transparent conductive pattern 61 is configured to receive a common voltage in a case that the display substrate is in operation to shield an influence of an electrical signal in the signal line on the pixel electrode (transparent conductive film 61 is connected to the fixed potential of the opposing electrode 55 potential via a conductive paste 91) [Col. 6, line 46].  
except
the common voltage signal is 0 V
however Kato teaches
the common voltage signal is 0 V (common voltage Vcom is fixed to, for example, 0 V) [0064]
It would have been obvious to one of ordinary skill in the art to modify Sato's invention with Kato's structure in order to provide improved display quality, as taught by Kato [0027].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 9: Sato disclose a display panel, comprising: 
(Fig. 12) a display substrate 11; a counter substrate 51 (opposing substrate) [Col. 5, lines 21-28] disposed opposite to the display substrate; wherein the display substrate 11 and the counter substrate 51 define a cell; and a liquid crystal layer 71 between the display substrate and the counter substrate; 
(Fig. 12) the display substrate 11 includes: a base substrate a base substrate 11; 
a signal line layer 15/17 (signal lines 15 and scanning lines 17) [Col. 12, lines 25-26] and a pixel electrode layer 45 [Col. 12, line 33] which are on one side (upper side) of the base substrate 11 and are insulated and spaced from each other; 
(Fig. 12) the signal line layer 15/17 (signal lines 15 and scanning lines 17) includes a plurality of signal lines, the pixel electrode layer 45 includes a plurality of pixel electrodes arranged in an array; 
(Fig. 12) an orthographic projection of the pixel electrode 45 to the base substrate 11 overlaps an orthographic projection of at least one signal line 15/17 to the base substrate 11 (each pixel electrode 45 is arranged such that the edge portion thereof is overlapped on the signal lines 15 and the scanning lines 17) [Col. 12, lines 33-35]; 
(Fig. 12) the display substrate 11 further includes: a transparent conductive layer 61 (transparent conductive film) [Col. 12, line 29] between the pixel electrode layer 45 and the signal line layer 15/17; 
wherein the transparent conductive layer 61 includes a transparent conductive pattern (transparent conductive film 61 is transparent, and has no influence on the aperture ratio of the liquid crystal display device) [Col. 12, lines 27-28]; 
wherein the orthographic projection of the signal line 15/17 to the base substrate is within an orthographic projection of the transparent conductive pattern 61 to the base substrate; 
wherein the transparent conductive pattern 61 is configured to receive a common voltage in a case that the display substrate is in operation to shield an influence of an electrical signal in the signal line on the pixel electrode (transparent conductive film 61 is connected to the fixed potential of the opposing electrode 55 potential via a conductive paste 91) [Col. 6, line 46].  
except
the common voltage signal is 0 V
however Kato teaches
the common voltage signal is 0 V (common voltage Vcom is fixed to, for example, 0 V) [0064]
It would have been obvious to one of ordinary skill in the art to modify Sato's invention with Kato's structure in order to provide improved display quality, as taught by Kato [0027].

Claim 10: Sato disclose
(Fig. 12) a common electrode 55 (opposing electrode); wherein the transparent conductive pattern 61 is electrically coupled with the common electrode 55 (transparent conductive film 61 is connected to the fixed potential of the opposing electrode 55 potential via a conductive paste 91) [Col. 6, line 46].


Claims 2-4, 6, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato US Pat. 5446562, Kato US 2018/0211611 as applied to claim 1 above, and further in view of Nakajima US 2002/0063810.
Claims 2-4, 6, 10-14, 17-20: 
Nakajima teaches 
Claims 2, 11: (Fig. 1) the plurality of signal lines 5/4 includes data lines 5 [0061]; there is a first overlapping area 10/5 between the orthographic projection of the pixel electrode 10 to the base substrate 2 and an orthographic projection of each of two data lines 5/5 adjacent the pixel electrode 10 to the base substrate 2 (left/right overlapping areas between pixel electrode 10 and two data lines 5/5; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066].
Claims 3, 12: (Fig. 1) the plurality of signal lines 5/4 includes gate lines 4; there is a second overlapping area 10/4 between the orthographic projection of the pixel electrode to the base substrate 2 and an orthographic projection of each of two gate lines 4/4 adjacent the pixel electrode to the base substrate 2 (up/down overlapping areas between pixel electrode 10 and two gate lines 4/4; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066].
Claims 4, 13: (Fig. 2) the first overlapping area 10/5 has a width d of 0.5-1.0 μm in a first direction (left/right overlapping areas between pixel electrode 10 and two data lines 5/5; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066]; the first direction is perpendicular to an extension direction of the data line 5 and parallel to the base substrate; the second overlapping area has a width d of 0.5-1.0 μm in a second direction (up/down overlapping areas between pixel electrode 10 and two gate lines 4/4; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066]; the second direction is perpendicular to an extension direction of the gate line 4 and parallel to the base substrate 2 (plurality of parallel signal lines 5 are disposed on a glass substrate 2 in such a way that the scanning lines 4 and the signal lines 5 intersect with each other at substantially right angles) [0061].
Claims 6, 14: (Figs. 1, 2) [0066] the plurality of signal lines includes data lines 5; an orthographic projection of the data line 5 to the base substrate 2 falls into the orthographic projection of the transparent conductive pattern 8 (forming auxiliary capacitor electrode) to the base substrate 2 [0063]; there is a third overlapping area (overlapping area between 10/8) between the orthographic projection of the pixel electrode 10 to the base substrate 2 (pixel electrode 10 with gap of 5 μm) and the orthographic projection of the transparent conductive pattern 8 to the base substrate 2 (auxiliary capacitor electrode 8 with gap of 6 μm); a width of the third overlapping area (overlapping area between 10/8) in a first direction is not less than 1.5 m (left/right overlapping areas of 1 μm each side, or 1 μm + 1 μm = 2 μm total); the first direction (X-direction) is perpendicular to an extension direction of the data line 5 and parallel to the base substrate.
Claim 10: (Fig. 10) [0006] the display substrate further includes: a common electrode 67 (opposed electrode); wherein the transparent conductive pattern 57 is electrically coupled with the common electrode 67 (a voltage substantially equal to that applied to the opposed electrode 67 is applied to the auxiliary capacitor electrode 57) [0013].

Claims 6, 14: Sato discloses
(Fig. 11) the transparent conductive pattern 61 comprises a plurality of sub-patterns 61 (sub-patterns 61 with opening portions opposite to corresponding pixel electrodes 45) arranged in an array and spaced apart from one another, 
(Fig. 12) the pixel electrode layer 45 comprises a plurality of gaps (openings of pixel electrode 45), each of the plurality of gaps (openings of pixel electrode 45) is located between two corresponding pixel electrodes 45 from the plurality of pixel electrodes 45, the plurality of sub-patterns 61 (segments of 61) is in one-to-one correspondence with the plurality of gaps (openings of pixel electrode 45), and each of plurality of sub-patterns is arranged to face a corresponding gap of the plurality of gaps;
(Fig. 12) the orthographic projection of the signal line 15/17 (signal/data lines 15 and scanning lines 17) to the base substrate 11 is within an orthographic projection of the transparent conductive pattern 61 to the base substrate 11; 
(Fig. 11) the plurality of signal lines 15/17 includes data lines 15 (transparent conductive film 61 is formed in a network pattern to cover the signal lines 15 and the scanning lines 17) [Col. 12, lines 25-26]; 
(Fig. 12) an orthographic projection of the data line 15 to the base substrate 11 is fully enclosed by the orthographic projection of the transparent conductive pattern 61 to the base substrate 11, and 
(Fig. 12) an orthographic projection of the plurality of gaps (openings of pixel electrode 45) onto the base substrate 11 is fully enclosed by the orthographic projection of the transparent conductive pattern 61 onto the base substrate 11; and there is a third overlapping area between the orthographic projection of the pixel electrode 45 to the base substrate 11 and the orthographic projection of the transparent conductive pattern 61 to the base substrate 11; 
except
a width of the third overlapping area in a first direction is not less than 1.5 m; the first direction is perpendicular to an extension direction of the data line and parallel to the base substrate.
However Nakajima teaches
(Figs. 1, 2) [0066] the plurality of signal lines includes data lines 5; an orthographic projection of the data line 5 to the base substrate 2 falls into the orthographic projection of the transparent conductive pattern 8 (forming auxiliary capacitor electrode) to the base substrate 2 [0063]; there is a third overlapping area (overlapping area between 10/8) between the orthographic projection of the pixel electrode 10 to the base substrate 2 (pixel electrode 10 with gap of 5 μm) and the orthographic projection of the transparent conductive pattern 8 to the base substrate 2 (auxiliary capacitor electrode 8 with gap of 6 μm); a width of the third overlapping area (overlapping area between 10/8) in a first direction is not less than 1.5 m (left/right overlapping areas of 1 μm each side, or 1 μm + 1 μm = 2 μm total); the first direction (X-direction) is perpendicular to an extension direction of the data line 5 and parallel to the base substrate.

Claims 7, 15: Sato discloses
(Fig. 11) the transparent conductive pattern 61 comprises a plurality of sub-patterns 61 (sub-patterns 61 with opening portions opposite to corresponding pixel electrodes 45) arranged in an array and spaced apart from one another, the pixel electrode layer 45 comprises a plurality of gaps (openings of pixel electrode 45), each of the plurality of gaps (openings of pixel electrode 10) is located between two corresponding pixel electrodes 45 from the plurality of pixel electrodes 45, the plurality of sub-patterns 61 (segments of 61) is in one-to-one correspondence with the plurality of gaps (openings of pixel electrode 45), and each of plurality of sub-patterns is arranged to face a corresponding gap of the plurality of gaps;
(Fig. 12) the orthographic projection of the signal line 15/17 to the base substrate is within an orthographic projection of the transparent conductive pattern 61 to the base substrate; 
(Fig. 11) the plurality of signal lines includes gate lines 17 (transparent conductive film 61 is formed in a network pattern to cover the signal lines 15 and the scanning lines 17) [Col. 12, lines 25-26]; 
(Fig. 12) an orthographic projection of the gate lines 17 to the base substrate 11 is fully enclosed by the orthographic projection of the transparent conductive pattern 61 to the base substrate 11, and 
(Fig. 12) an orthographic projection of the plurality of gaps (openings of pixel electrode 45) onto the base substrate 11 is fully enclosed by the orthographic projection of the transparent conductive pattern 61 onto the base substrate 11; and 
(Fig. 11) there is a fourth overlapping area between the orthographic projection of the pixel electrode 45 to the base substrate 11 and the orthographic projection of the transparent conductive pattern 61 to the base substrate 11; the second direction is perpendicular to an extension direction of the gate line and parallel to the base substrate
except
a width of the fourth overlapping area in a second direction is not less than 1.5 m;.
However Nakajima teaches
(Figs. 1, 2) [0066] the plurality of signal lines includes data lines 5; an orthographic projection of the data line 5 to the base substrate 2 falls into the orthographic projection of the transparent conductive pattern 8 (forming auxiliary capacitor electrode) to the base substrate 2 [0063]; there is a fourth overlapping area between the orthographic projection of the pixel electrode 10 to the base substrate 2 and the orthographic projection of the transparent conductive pattern 8 to the base substrate 2;
Regarding the limitation “a width of the fourth overlapping area in a second direction is not less than 1.5 μm”: Nakajima discloses in (Fig. 2) [0066] a width of the fourth overlapping area is 6 μm – 5 μm = 1 μm; Nakajima discloses the claimed invention except for width of the fourth overlapping area is not less than 1.5 μm. It would have been an obvious matter of design choice to have a width of the fourth overlapping area is not less than 1.5 μm, since applicant has not disclosed that such limitation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Nakajima’s width of the fourth overlapping area.

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato US Pat. 5446562, Kato US 2018/0211611, Nakajima US 2002/0063810 as applied to claims 6, 14 above, and further in view of Zhu et al. US 2019/0115410.
Claims 8,16: 
Zhu et al. teach
(Fig. 1) the transparent conductive pattern 3 (pattern 3 is made of transparent conductive materials) is a whole layer [0048].
It would have been obvious to one of ordinary skill in the art to modify Sato's invention with Zhu's structure in order to provide improved manufacturing, as taught by Zhu [0030].

Claims 21-24: Sato discloses as in claims 6, 7, 14, 15 above, and further disclose
(Fig. 12) a common electrode line 91 (conductive paste) [Col. 6, line 46] on the base substrate 11, the common electrode line 91 is arranged in a layer (upper layer) different from a layer where the transparent conductive pattern 61 is located, and the common electrode line 91 (connected to counter electrode 55) [Col. 6, line 43] is configured to provide the common voltage signal; 
(Fig. 12) a plurality of connection structures (conductive paste 91), wherein each of the plurality of sub-patterns is connected to the common electrode line by a corresponding connection structure (conductive paste 91) in the plurality of connection structures, to enable the transparent conductive pattern 61 to receive the common voltage signal (connected to counter electrode 55) in the case that the display substrate is in operation.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871